Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Christen et al. U.S. PGPub 2017/0088005 A1 (hereinafter Christen).
Regarding Claim 1, Christen teaches a charging station assembly (Christen, Fig. 2, Element 32, “Charging Station”; Para. [0035], Lines 1-2), comprising a charging assembly (Christen, Fig. 2, Element 36, “Controller”; Para. [0039], Lines 1-10) to charge a battery (Christen, Fig. 2, Element 24, “Battery Pack”; Para. [0039], Line 3) of a vehicle (Christen, Fig. 2, Element 12; Para. [0039], Line 9), and a climate control assembly (Christen, Figs. 2 and 3, Element 40; Para. [0038], Lines 1-4, “cooling system”) to generate a conditioned airflow that is delivered to the vehicle (Christen, Fig. 2; Para. [0029], Lines 1-9).
Regarding Claim 4, The teaching of the Christen reference discloses the claimed invention as stated above in claim 1.  Furthermore, Christen teaches wherein the climate control assembly comprises a local refrigerant unit generating the conditioned airflow (Christen, Figs. 2 and 3, Element 40; Paras. [0048] – [0051]). 
Regarding Claim 5, The teaching of the Christen reference discloses the claimed invention as stated above in claim 1.  Furthermore, Christen teaches wherein the conditioned airflow is directed (Christen, Fig. 3, Element 48; Para. [0043], Lines 6-10, “communicates cooling airflow”) toward an outside heat exchanger of a refrigerant system of the vehicle (Christen, Fig. 2, Element 62; Para. [0045], Lines 1-13, “cooling pack … a radiator, a condenser, or both”). 
Regarding Claim 6, The teaching of the Christen reference discloses the claimed invention as stated above in claim 1.  Furthermore, Christen teaches wherein the conditioned airflow (Christen, Fig. 3, Element 48; Para. [0043], Lines 6-10, “cooling airflow”) is routed to a battery pack (Christen, Fig. 2, Element 24, “Battery Pack”; Para. [0039], Line 3) of the vehicle (Christen, Fig. 2, Element 12; Para. [0039], Line 9) for direct cooling or heating through additional ventilation system (Christen, Fig. 2, Elements 50 and 55; Paras. [0042] – [0043]). 
Regarding Claim 12, Christen teaches a charging method (Christen, Fig. 2; Paras. [0029] and [0045]), comprising charging a battery (Christen, Fig. 2, Element 24, “Battery Pack”; Para. [0039], Lines 1-10) of a vehicle (Christen, Fig. 2, Element 12; Para. [0039], Line 9) using a charging assembly (Christen, Fig. 2, Element 36, “Controller”; Para. [0039], Lines 1-10), generating a conditioned airflow from a climate control assembly (Christen, Figs. 2 and 3, Element 40; Para. [0038], Lines 1-4, “cooling system”, and Paras. [0048] – [0051]), and delivering the conditioned airflow to the vehicle (Christen, Fig. 2; Para. [0029], Lines 1-9). 
Regarding Claim 15, The teaching of the Christen reference discloses the claimed invention as stated above in claim 12. Furthermore, Christen teaches wherein the climate control assembly comprises a local refrigerant unit generating the conditioned airflow (Christen, Figs. 2 and 3, Element 40; Paras. [0048] – [0051]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christen et al. U.S. PGPub 2017/0088005 A1 (hereinafter Christen) as applied to claim 1 above, and further in view of Taguchi U.S. PGPub 2009/0256523 A1 (hereinafter Taguchi).
Regarding Claim 2, The teaching of the Christen reference discloses the claimed invention as stated above in claim 1.  Furthermore, Christen teaches wherein the climate control assembly (Christen, Figs. 2 and 3, Element 40; Para. [0038], Lines 1-4, “cooling system”) comprises generating the conditioned airflow (Christen, Fig. 3, Element 48; Paras. [0048] – [0051]), but does not teach the climate control system comprising a remote station.
Taguchi, however, teaches wherein the climate control assembly comprises a remote station generating the conditioned airflow (Taguchi, Fig. 1, Elements 70-72; Para. [0035], Lines 1-13), and a fluid transport system delivering the conditioned airflow from the remote station to the vehicle (Taguchi, Figs. 1 and 4, Element 6; Para. [0034], Lines 1-8, “air carrying conduit”, and Para. [0073], Lines 3-4, “air-conditioned air supply conduit 6a corresponds to “heat medium supply conduit””).
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to whether or not the chiller assembly would be remotely mounted utilizing conduit to tunnel the conditioned air from a remote location to the exhaust vent which is located in front of the vehicle cooling system air intake, Christen would inherently incorporate some type of conventional air ducting commonly understood in the art depending on the design restraints of the location.  The air ducting taught by Taguchi, for directing the conditioned air of Christen’s chiller, teaches one of the many conventional air flow methods utilized in the art for routing conditioned air to a location as needed based on the physical characteristics of the location and possible space/aesthetic constraints.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen.
Regarding Claim 3, The teaching of the Christen reference discloses the claimed invention as stated above in claim 1.  Furthermore, Christen teaches wherein the climate control assembly (Christen, Figs. 2 and 3, Element 40; Para. [0038], Lines 1-4, “cooling system”) comprises generating a conditioned coolant flow (Christen, Fig. 3, Element 48; Paras. [0048] – [0051]), a coolant-to-air heat exchanger (Christen, Fig. 3, Element 70; Para. [0051], Lines 1-3, “evaporator”), a fan assembly coupled to the coolant-to-air heat exchanger (Christen, Figs. 2 and 3, Element 52; Para. [0044], Lines 1-3), and a fluid transport system delivering the conditioned coolant flow to the coolant-to-air heat exchanger and back (Christen, Fig. 3; Paras. [0048] – [0051]), but does not teach the climate control system comprising a remote station.
Taguchi, however, teaches wherein the climate control assembly comprises a remote station (Taguchi, Fig. 1, Elements 70-72; Para. [0035], Lines 1-13).
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to whether or not the chiller assembly would be remotely mounted utilizing conduit to tunnel the conditioned air from a remote location to the exhaust vent which is located in front of the vehicle cooling system air intake, Christen would inherently incorporate some type of conventional air ducting commonly understood in the art depending on the design restraints of the location.  The air ducting taught by Taguchi, for directing the conditioned air of Christen’s chiller, teaches one of the many conventional air flow methods utilized in the art for routing conditioned air to a location as needed based on the physical characteristics of the location and possible space/aesthetic constraints.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen.
Regarding Claim 7, The teaching of the Christen reference discloses the claimed invention as stated above in claim 1.  Furthermore, Christen teaches further comprises a control unit operable for controlling a temperature and flow rate of the conditioned airflow (Christen, Fig. 2, Element 36; Para. [0040], Lines 6-11, and Para. [0047]).  
Christen does not explicitly teach flow rate, however one of ordinary skill in the art would understand it is inherent that the control of the cooling system as described in paragraph [0047] would control the flow rate of the cooling system especially when describing the control based on temperature thresholds.
Taguchi, however, teaches controlling a temperature and flow rate of the conditioned airflow (Taguchi, Para. [0072]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen.
Regarding Claim 8, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 7/1.  Furthermore, Taguchi teaches further comprises a sensor assembly measuring an ambient temperature and conditioned airflow temperature (Taguchi, Para. [0072], “temperature detection portion”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 9, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 8/7/1.  Furthermore, Christen teaches wherein the control unit controls the temperature and flow rate of the conditioned airflow responsive to at least an ambient temperature (Christen, Para. [0047]). 
Regarding Claim 10, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 8/7/1.  Furthermore, Taguchi teaches further comprises a data transmittal device reading signals from the vehicle on at least battery pack temperature (Taguchi, Para. [0072]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow based on the temperature of the vehicle battery pack, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 11, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 10/8/7/1.  Furthermore, Christen teaches wherein the control unit controls the temperature of the conditioned airflow responsive to at least an ambient temperature (Christen, Para. [0047]). Furthermore, Taguchi teaches wherein the control unit controls the temperature and flow rate of the conditioned airflow responsive to at least a battery pack temperature (Taguchi, Para. [0072]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow based on the temperature of the vehicle battery pack, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 13, The teaching of the Christen reference discloses the claimed invention as stated above in claim 12. Furthermore, Christen teaches wherein the climate control assembly (Christen, Figs. 2 and 3, Element 40; Para. [0038], Lines 1-4, “cooling system”) comprises generating the conditioned airflow (Christen, Fig. 3, Element 48; Paras. [0048] – [0051]), but does not teach the climate control system comprising a remote station.
Taguchi, however, teaches comprises a remote station generating the conditioned airflow (Taguchi, Fig. 1, Elements 70-72; Para. [0035], Lines 1-13), and a fluid transport system delivering the conditioned airflow from the remote station to the vehicle (Taguchi, Figs. 1 and 4, Element 6; Para. [0034], Lines 1-8, “air carrying conduit”, and Para. [0073], Lines 3-4, “air-conditioned air supply conduit 6a corresponds to “heat medium supply conduit””).
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to whether or not the chiller assembly would be remotely mounted utilizing conduit to tunnel the conditioned air from a remote location to the exhaust vent which is located in front of the vehicle cooling system air intake, Christen would inherently incorporate some type of conventional air ducting commonly understood in the art depending on the design restraints of the location.  The air ducting taught by Taguchi, for directing the conditioned air of Christen’s chiller, teaches one of the many conventional air flow methods utilized in the art for routing conditioned air to a location as needed based on the physical characteristics of the location and possible space/aesthetic constraints.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 14, The teaching of the Christen reference discloses the claimed invention as stated above in claim 12. Furthermore, Christen teaches wherein the climate control assembly (Christen, Figs. 2 and 3, Element 40; Para. [0038], Lines 1-4, “cooling system”) comprises generating a conditioned coolant flow (Christen, Fig. 3, Element 48; Paras. [0048] – [0051]), a coolant-to-air heat exchanger (Christen, Fig. 3, Element 70; Para. [0051], Lines 1-3, “evaporator”), a fan assembly coupled to the coolant-to-air heat exchanger (Christen, Figs. 2 and 3, Element 52; Para. [0044], Lines 1-3), and a fluid transport system delivering the conditioned coolant flow to the coolant-to-air heat exchanger and back (Christen, Fig. 3; Paras. [0048] – [0051]), but does not teach the climate control system comprising a remote station.
Taguchi, however, teaches wherein the climate control assembly comprises a remote station (Taguchi, Fig. 1, Elements 70-72; Para. [0035], Lines 1-13).
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to whether or not the chiller assembly would be remotely mounted utilizing conduit to tunnel the conditioned air from a remote location to the exhaust vent which is located in front of the vehicle cooling system air intake, Christen would inherently incorporate some type of conventional air ducting commonly understood in the art depending on the design restraints of the location.  The air ducting taught by Taguchi, for directing the conditioned air of Christen’s chiller, teaches one of the many conventional air flow methods utilized in the art for routing conditioned air to a location as needed based on the physical characteristics of the location and possible space/aesthetic constraints.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 16, The teaching of the Christen reference discloses the claimed invention as stated above in claim 12.  Furthermore, Christen teaches further comprising controlling a temperature and flow rate of the conditioned airflow using a control unit (Christen, Fig. 2, Element 36; Para. [0040], Lines 6-11, and Para. [0047]).  
Christen does not explicitly teach flow rate, however one of ordinary skill in the art would understand it is inherent that the control of the cooling system as described in paragraph [0047] would control the flow rate of the cooling system especially when describing the control based on temperature thresholds. 
Taguchi, however, teaches controlling a temperature and flow rate of the conditioned airflow using a control unit (Taguchi, Para. [0072]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 17, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 16/12.  Furthermore, Taguchi teaches further comprising measuring an ambient temperature and conditioned airflow temperature using a sensor assembly (Taguchi, Para. [0072], “temperature detection portion”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 18, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 17/16/12.  Furthermore, Christen teaches further comprising controlling the temperature and flow rate of the conditioned airflow responsive to at least an ambient temperature (Christen, Para. [0047]). 
Regarding Claim 19, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 17/16/12.  Furthermore, Taguchi teaches further comprising reading signals from the vehicle on at least battery pack temperature using a data transmittal device (Taguchi, Para. [0072]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow based on the temperature of the vehicle battery pack, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen. 
Regarding Claim 20, The combined teaching of the Christen and Taguchi references discloses the claimed invention as stated above in claims 19/17/16/12.  Furthermore, Christen teaches further comprising controlling the temperature of the conditioned airflow responsive to at least an ambient temperature (Christen, Para. [0047]). Furthermore, Taguchi teaches further comprising controlling the temperature and flow rate of the conditioned airflow responsive to battery pack temperature (Taguchi, Para. [0072]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Christen is silent as to controlling flow rate of the conditioned airflow based on the temperature of the vehicle battery pack, Christen would inherently incorporate some type of conventional airflow rate control commonly understood in the art.  The control of the amount of air being supplied taught by Taguchi, for controlling flow rate, teaches one of the many conventional air flow control methods utilized in the art for controlling the amount of cooling air provided in order not to overextend the mechanics of the cooling system and provide a longer lasting cooling system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Taguchi, to control the flow of conditioned air within the charging system of Christen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dyer et al. U.S. PGPub 2014/0292260 teaches a remote charger with air cooling of the vehicle battery.
Dyer et al. U.S. Patent 8,350,526 teaches a remote charger with air cooling of the vehicle battery.
Nakaso et al. U.S. Patent 10,882,409 teaches a remote charger with air cooling of the vehicle battery.
Taguchi U.S. PGPub 2010/0089669 teaches a remote charger with air cooling of the vehicle battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859